Cook, P. J.,
delivered the opinion of the court.
This action was begun in a justice of the peace court against the board of levee commissioners for the YazooMississippi Delta, upon an open account, embracing stationery and office supplies. In the circuit court oral evidence and depositions were offered by the plaintiff, appellee here, in support of the account. At the close of the evidence, the trial judge instructed the jury to find for the plaintiff; hence this appeal.
The bill of goods in question was sold to the secretary 'of the board of levee commissioners. , It appears that the secretary had ho authority from the board of levee commissioners to buy the goods, but it is, contended here that it had been the custom for a number of years for the secretary to buy goods of this character, and for the board of commissioners to pay the bills so bought as a matter of course.
“The board of levee commissioners is an agency created by the state for administering the, affairs of the levee district. Its members are public officers.” State v. Board of Levee Com’rs of Yazoo-Mississippi Delta, 96 Miss. 685, 51 So. 211. Those who deal with, public officers must look to the statutes for their duties and powers, and, unless the statutes of - the state confer upon the secretary of the levee board the power to bind the board of levee commissioners in contracts of the sort here involved, no such authority existed. We have examined all of the laws passed by the legislature which refer to the board of levee commissioners'for the Yazoo-Mississippi Delta, and have been unable to find anything which suggests that the secretary of the board may, under any circumstances, make a contract binding upon the levee commissioners. As his official title implies, he is merely the secretary of the board — the keeper of the minutes and the books of the board. It is his duty to keep the minutes, and records, and he is the official scribe. The secretary may be likened to the clerk of *12the hoard of supervisors of a county, or the clerk of a city, or town council, and has no more authority to make contracts for the levee district than would the clerk of the hoard of supervisors for the county.
It appears that the board of levee commissioners accepted, and ordered paid, some part of the account, and from this it is contended that it is estopped to deny its liability for the entire account.
We do not believe that this contention is sound. The board decided, no doubt, that some of the items of the account were needed, and therefore paid for such items, and decided that the other items were not needed, and, not being legally bound to pay for the same, the board of commissioners declined to do so.
The record suggests that the board arbitrarily rejected a part of the claim, some part of which had been used by the secretary and other officers of the board. We do not think that this court is empowered to go into this question, because the hoard had the undoubted power to refuse to pay anything; but, having paid a part of the account, the plaintiff got more than he could have legally demanded.

Reversed and dismissed.